Name: Commission Regulation (EEC) No 1237/92 of 14 May 1992 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/8 Official Journal of the European Communities 15 . 5. 92 COMMISSION REGULATION (EEC) No 1237/92 of 14 May 1992 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 81 6/92 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 798/92 (3), as last amended by Regulation (EEC) No 1068/92 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 798/92 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 16 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 148 , 28 . 6. 1968, p . 13 . 0 OJ No L 86, 1 . 4. 1992, p. 83. 0 OJ No L 86, 1 . 4. 1992, p. 24. (4) OJ No L 112, 30. 4. 1992, p. 29. 15. 5 . 92 Official Journal of the European Communities No L 130/9 ANNEX to the Commission Regulation of 14 May 1992 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note 0 Import levy 0401 10 10 I 16,73 0401 10 90 I 15,52 0401 20 11 l 23,11 0401 20 19 I 21,90 0401 20 91 l 28,45 0401 20 99 \ 27,24 0401 30 11 l 73,07 0401 30 19 \ 71,86 0401 30 31 \ 140,68 0401 30 39 139,47 0401 30 91 \ 236,20 0401 30 99 l 234,99 0402 10 11 0 116,01 0402 10 19 00 108,76 0402 10 91 00 1,0876 / kg + 29,46 0402 10 99 00 1,0876 / kg + 22,21 0402 21 11 0 174,32 0402 21 17 0 167,07 0402 21 19 00 167,07 0402 21 91 00 212,18 0402 21 99 00 204,93 0402 29 1 1 000 1,6707 / kg + 29,46 0402 29 15 00 1,6707 / kg + 29,46 0402 29 19 00 1,6707 / kg + 22,21 0402 29 91 00 2,0493 / kg + 29,46 0402 29 99 00 2,0493 / kg + 22,21 0402 91 11 0 30,28 0402 91 19 0 30,28 0402 91 31 0 37,85 0402 91 39 0 37,85 0402 91 51 0 140,68 0402 91 59 0 139,47 0402 91 91 0 236,20 0402 91 99 0 234,99 0402 99 11 0 49,85 0402 99 19 0 49,85 0402 99 31 00 1,3705 / kg + 25,84 0402 99 39 00 1,3705 / kg + 24,63 0402 99 91 00 2,3257 / kg + 25,84 0402 99 99 00 2,3257 / kg + 24,63 0403 10 02 116,01 0403 10 04 174,32 No L 130/10 Official Journal of the European Communities 15. 5. 92 (ECU/100 kg net weight, unless otherwise indicated) CN code Note O Import levy 0403 10 06 212,18 0403 10 12 (') 1,0876 / kg + 29,46 0403 10 14 0 1,6707 / kg + 29,46 0403 10 16 (') 2,0493 / kg + 29,46 0403 10 22 25,52 0403 10 24 30,86 0403 10 26 75,48 0403 10 32 0 0,1 948 / kg + 28,25 0403 10 34 0 0,2482/ kg + 28,25 0403 10 36 (') 0,6944/ kg + 28,25 0403 90 1 1 116,01 0403 90 13 l 174,32 0403 90 19 \ 212,18 0403 90 31 0 1,0876 / kg + 29,46 0403 90 33 0 1,6707 / kg + 29,46 0403 90 39 (') 2,0493 / kg + 29,46 0403 90 51 \ 25,52 0403 90 53 30,86 0403 90 59 75,48 0403 90 61 (') 0,1 948 / kg + 28,25 0403 90 63 (') 0,2482 / kg + 28,25 0403 90 69 (') 0,6944 / kg + 28,25 0404 10 11 * 11 I 20,21 0404 10 11 * 14 I 174,32 0404 10 11 * 17 I 212,18 0404 10 11 * 21 I 116,01 0404 10 11 * 24 I 174,32 0404 10 11 * 27 I 212,18 0404 10 19 * 11 (') 0,2021 / kg + 22,21 0404 10 19 * 14 (') 1,6707 / kg + 29,46 0404 10 19*17 (') 2,0493 / kg + 29,46 0404 10 19 * 21 (') 1,0876 / kg + 29,46 0404 10 19*24 (') 1,6707 / kg + 29,46 0404 10 19*27 (') 2,0493 / kg + 29,46 0404 10 91 * 11 O 0,2021 / kg 0404 10 91 * 14 O 1,6707 / kg + 6,04 0404 10 91 * 17 (2) 2,0493 / kg + 6,04 0404 10 91 * 21 0 1,0876 / kg + 6,04 0404 10 91 * 24 0 1,6707 / kg + 6,04 0404 10 91 * 27 (2) 2,0493 / kg + 6,04 0404 10 99*11 (2) 0,2021 / kg + 22,21 0404 10 99 * 14 0 1,6707 / kg + 28,25 0404 10 99*17 0 2,0493 / kg + 28,25 0404 10 99*21 (2) 1,0876 / kg + 28,25 0404 10 99*24 (2) 1,6707 / kg + 28,25 0404 10 99*27 (2) 2,0493 / kg + 28,25 0404 90 1 1 116,01 0404 90 13 174,32 0404 90 19 212,18 0404 90 31 116,01 0404 90 33 I 174,32 0404 90 39 I 212,18 0404 90 51 (') 1,0876 / kg + 29,46 0404 90 53 00 1,6707 / kg + 29,46 0404 90 59 0 2,0493 / kg + 29,46 0404 90 91 0 1,0876 / kg + 29,46 0404 90 93 00 1,6707 / kg + 29,46 0404 90 99 0 2,0493 / kg + 29,46 15. 5. 92 Official Journal of the European Communities No L 130/ 11 (ECU/100 kg net weight, unless otherwise indicated) CN code Note 0 Import levy 0405 00 10 0 243,43 0405 00 90 296,98 0406 10 20 00 239,67 0406 10 80 oo 292,57 0406 20 10 000 393,22 0406 20 90 00 393,22 0406 30 10 000 188,02 0406 30 31 000 180,94 0406 30 39 000 188,02 0406 30 90 000 284,74 0406 40 00 000 148,14 0406 90 11 000 219,68 0406 90 13 000 173,37 0406 90 15 000 173,37 0406 90 17 000 173,37 0406 90 19 000 393,22 0406 90 21 000 219,68 0406 90 23 000 195,85 0406 90 25 000 195,85 0406 90 27 000 195,85 0406 90 29 000 195,85 0406 90 31 000 195,85 0406 90 33 00 195,85 0406 90 35 000 195,85 0406 90 37 000 195,85 0406 90 39 000 195,85 0406 90 50 000 195,85 0406 90 61 00 393,22 0406 90 63 00 393,22 0406 90 69 00 393,22 0406 90 73 00 195,85 0406 90 75 00 195,85 0406 90 77 00 195,85 0406 90 79 00 195,85 0406 90 81 00 195,85 0406 90 85 00 195,85 0406 90 89 000 195,85 0406 90 93 00 239,67 0406 90 99 00 292,57 1702 10 10 24,98 1702 10 90 24,98 2106 90 51 24,98 2309 10 15 83,99 2309 10 19 I 109,00 2309 10 39 I 102,58 2309 10 59 I 85,68 2309 10 70 109,00 2309 90 35 I 83,99 2309 90 39 109,00 2309 90 49 102,58 2309 90 59 85,68 2309 90 70 109,00 No L 130/ 12 Official Journal of the European Communities 15 . 5. 92 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated . (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90. Q No levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. (6) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 584/92 have been presented, are subject to the levies set out in the Annex to that Regulation.